



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Igenu, 2019 ONCA 429

DATE: 20190522

DOCKET: C63371

Doherty, Benotto and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Jeremiah Igenu

Respondent

Bradley Reitz, for the appellant

No one appearing, for the respondent

Heard: May 17, 2019

On appeal from the acquittal
    entered by Justice D. McLeod of the Ontario Court of Justice, dated January 27,
    2017.

APPEAL BOOK ENDORSEMENT

[1]

The respondent has been served with the Notice of Appeal, but nothing
    else. As far as the Crown knows, he is unaware of todays date. The Crown has
    made unsuccessful efforts to locate the respondent. Crown counsel does not ask
    the court to proceed with the appeal in the absence of the respondent. He asks
    that the hearing be adjourned to allow further efforts to locate the
    respondent, although he acknowledges that he has no reason to think those
    efforts will bear fruit.

[2]

The appeal is almost 2½ years old. Although we were prepared to deal
    with the appeal today, we are willing to accede to the Crowns request to
    adjourn this to September 4, 2019. If the respondent does not appear, the Crown
    must be prepared, subject to the order of the court, to either argue the merits
    or request that the appeal be dismissed as abandoned.


